Lumpkin, J.
This ease is substantially controlled by the decisions in Bennett v. Bird, 139 Ga. 25 (76 S. E. 568), and Spence v. Queen, 139 Ga. 587 (77 S. B. 820). The demands sought to be asserted were barred by the statute of limitations; and where not expressly so: appearing, the pleadings must be construed most strongly against the pleader. While the word “fraud” was freely used, no such facts were alleged as showed fraud preventing the discovery of the plaintiff’s rights by the use of the slightest diligence on her part, or the bringing of suit by her within the statutory period. There was accordingly no error in dismissing the petition on demurrer setting up the bar of the statute.

Judgment affirmed.


All the Justices concur.